In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00101-CV




 ESTATE OF JOSEPHINE EARLE CONNELL, DECEASED




            On Appeal from the County Court
               Limestone County, Texas
                 Trial Court No. 7899




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        The appellant has filed a motion with this Court1 seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1).

        Accordingly, we dismiss this appeal.




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:           February 5, 2018
Date Decided:             February 6, 2018




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2